OFFlCE     OF    THE AmORNEY          GENERAL     OF   TEXAS
                                     AUSTIN




nonorablm Aton harman
Couaty AttOrlUf, &tie.          County
~mlno lo ,   T o   I a   l.




                                                popumi0aor       ierrs
                                                 tha County Tr’tammer,
                                                   ionerr Court,    crppolnt
                                                   rm the dutler   0r the
                                                    the armd re.nloo#
                            t;rtw,    amy     or Nary 3enlor?
                             stent th’rt rhr oan lc@ly      appoint
                              rm the duticr or the 0rrw k-11.1@
                              litary  ler vfo e,o a ath eo o usty a o n-
                           er ralary to her ublla ahe Win        suah
                         in addition  thereto pay the deputy for
      her?
           -3. Can the County Treaaurar oontlnur  to hold
      her orrlcr ln &ny mnner siter   #ha become8 a Viatr in
      the Navy, or gore in any branoh of the military   lxv-
      ior?
           %. I, it lo&ally poaalblo ror a county
    - Coaairaloaer to continue to hold hla 0rri00 artrr
      6Oia6 iIlt0 th8 AX-J?
                -0.     Chn l County        Clark in our oomty ooatlnur
         to   hold hi8 0rric0            ~44 draw blr ulary  rrtrr b8ln6
         lnduotrd       l&o         tbo ma


                Our opinion           Wo. O-MM, whloh 18 hrrrrlth                    malomb,
anawer# your quaatioa                 Ifo. 1 la the ~ilr~tlrr.
                0~      0piai0n0       WO.    04096      rod   UO.   04886,     00pi00        0r
whfoh are hermlth   lnoloaod,                     anawar your qorrtlona          808.     t,       5,
4 and 8 in tha 6rrirnmtitr.
            In oonaootlaa with the dorr NO aubmit horrrlth our
oplnloo Ho. O-SOS9 rcr your ltiormatloa  in oaao any or rpah
county offloira   mrrtlonrd by you baoomoorrlorra ln tb aed
Torara.

            In rqard to your qurrtlon No. 3 ln portloul.rr,      the
Y.;Vd,  3-u x5, x:&s and ‘luOi&N~:,iUlJi3, uro a11 ruxilllory   to the
rariaur bralohaa of our :mwl Porora and ‘or8 M           ti the Oryalzod
herone        oi      the United        Jtatoa,       aa diotin6UiOhod        'I- th. CRagular
Afwr " mRogalsrNevy,' ad                      "iM6ulrrUorlae           Corpb,” and ar euoh,
your County Treasurer                 e0~1d    b@OOm      en #flOOr ln saw andat111
not bo dfaquallilr4by that hot                    alono to taka  and &ld public
otilol  la thi8 Stat8,                 pador t?taholdin& or oar Sugrew Court in
Cra.aar 1. Lhappard,                 147 S. b. (M) 147.       ~.

                Eoplag        tha     aboro anauera your quratlona, we are
                                                                      Tour0   Tory    truly

                                                               ATToRNm
                                                                    O-xx-i~nL
                                                                           OFT%T:,S

                                                               BJ WLdiii                                      1
                                                                     Robert L. lattlaore,               Jr.
                                                                                        AarlOtant
BLLISP
                                                                                                   APPROVED
                                                                                                 OPINION
                                                                                               COYblll7IC


                                                                                               m?izie
                                                                                           0